Title: [February 1767]
From: Washington, George
To: 

 


13th. Vestry to meet by 2d. appointmt.


   
   Some of GW’s diary entries, such as these three in February, are appointment reminders rather than a record of occurrences. The vestry of Truro Parish met on 23 Feb.



 


16th. Vestry to meet at Pohick.
 


26. Sale of Colo. Colvills Negroes.


   
   Thomas Colvill had died in 1766, and these slaves apparently were sold to pay some of his debts. On his deathbed Colvill had persuaded GW to be one of his executors by assuring him that he would be expected only to give his good name to the administration of the will and to check occasionally on its progress, while the actual work was done by the other executors: Colvill’s wife Frances (d. 1773) and John West, Jr., husband of Colvill’s niece Catharine. As it happened, the estate was so troublesome and Mrs. Colvill and West proved to be so unequal to their task that GW had to take an active part in the matter, which was to plague him until 1797 (GW to Bushrod Washington, 10 Feb. 1796, DLC:GW). One difficulty was that Colvill had left legacies to English relatives who could not be easily identified and whose confusing claims were almost impossible to authenticate. A second problem was that in May 1765 Colvill, as executor for his brother John, had sold Merryland, a 6,300–acre tract in Frederick County, Md., to John Semple (d. 1773) of Prince William County, Va., for £2,500 sterling. That sum was to have paid John’s debts, including £742 owed to Thomas, but Semple gave a bond for the £2,500, which he was later unwilling or unable to honor. Thus, neither Colvill estate could be settled until some agreement could be reached with the contentious Semple (see main entry for 31 Dec. 1771; GW to William Peareth, 20 Sept. 1770, DLC:GW).



